PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/700,133
Filing Date: 2 Dec 2019
Appellant(s): Charter Communications Operating, LLC



__________________
Paul P. Kriz (Reg. # 45,752)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 4/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Arguments:
The appellant argues that the final office action fails to establish a case of prima facie obviousness under 35 U.S.C 103(a) for claims 1-6, 8, 9, 11-18, 20, 21, 23-34 and 36-43 … In addition, even if all of the elements of claims are disclosed in various prior art references, the claimed invention taken as a whole cannot be said to be obvious without some reason given in the prior art why one of ordinary skill in the art would have been prompted to combine the teachings of the references to arrive at the claimed invention. Id. Even if the cited references show the various elements suggested by the Examiner in order to support a conclusion that it would have been obvious to combine the cited references, the references must either expressly or impliedly suggest the claimed combination or the Examiner must present a convincing line of reasoning as to why one skilled in the art would have found the claimed invention obvious in light of the teachings of the references. … "The mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification.” … "The claimed invention must be considered as a whole, and the question is whether there is something in the prior art as a whole to suggest the desirability, and thus the obviousness, of making the combination.” … Appellants respectfully submit that the final Office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention. … Appellants respectfully submit that the final Office action uses the claimed invention to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 11-12 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner believes that the final office action is proper as said office action follows the Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 as disclosed in MPEP 2141 as will become apparent when the examiner addresses each of the appellant’s arguments seen below.

With regards to the current arguments, the appellant’s arguments appears to be that the final office action is improper as it uses impermissible hindsight that uses the claimed invention as a basis to reject itself and that the prior art needs to disclose an express motivation in order to be rendered obvious.  

However, In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) and In response to appellant ’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   

In addition, contrary to the appellant’s arguments, the examiner would like to note that the MPEP guidelines explicitly discloses that “there is no requirement that an express written motivation to combine must appear in the prior art references before a finding of obviousness” as can be seen in MPEP 2145, Section X, Subsection A seen below:

    PNG
    media_image2.png
    331
    1790
    media_image2.png
    Greyscale


Furthermore, the MPEP guidelines discloses various methods and examples for determining obviousness which can be found on MPEP 2141 and MPEP 2143.  

For example, the MPEP guidelines discloses that “the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” and “the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious … When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” as disclosed in MPEP 2141, Section l seen below:

    PNG
    media_image3.png
    651
    1799
    media_image3.png
    Greyscale


and the MPEP guidelines further discloses an examiner wherein “… Neither reference showed the two elements of the claimed invention – screw anchor and metal bracket – used together. The court found that "artisans knew that a foundation underpinning system requires a means of connecting the foundation to the load-bearing member. … The nature of the problem to be solved – underpinning unstable foundations – as well as the need to connect the member to the foundation to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate load bearing member and a compatible attachment. Therefore, it would have been obvious to use a metal bracket (as shown in Gregory) in combination with the screw anchor (as shown in Fuller) to underpin unstable foundations." as is disclosed in MPEP 2143, Section A, Subsection Example 2 seen below:

    PNG
    media_image4.png
    565
    1042
    media_image4.png
    Greyscale


Therefore, as is clearly evident by the MPEP citations seen above, the MPEP guidelines for obviousness does not require a single prior art to disclose each and every limitations in order to be deemed obvious when utilized in a combination and a prior art does not require an express motivation to combine within the prior art in order for a combination to be deemed obvious as a combination of the teachings of the prior art is also rendered obvious when a modification utilizes a simple substitution of elements and techniques that achieves a predictable result.

In this instance, the examiner believes that the current rejection is proper as the appellant ’s claimed invention is an obvious variation of the invention of Soliman that results from a modification of the invention of Soliman together with the teachings of the cited prior art that provides various advantages for performing the modification as well as performing a modification that utilizes a simple substitution between the disclosed elements in Soliman with similar and comparable elements from the cited prior art that yields a predictable result of said elements operating according to their intended functionality even when said modification is performed as will be apparent from the subsequent explanations provided seen below.  

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 1 … As is known in the art, fixed wireless access provides connectivity between two fixed locations with a wireless link. In contrast to merely providing fixed wireless connectivity between two fixed locations such as between a wireless base station and customer first customer premises equipment, the claimed invention recites additional use of an associated narrowband channel (of the first wireless channel) to support wireless communications between the wireless base station and a mobile communication device via the first wireless channel. None of the cited prior art teaches or suggests this type of wireless system implementation. For example, as previously discussed, Grindahl merely indicates to implement a fixed wireless access point. This is nothing more than what is already known in the art. Marupaduga recites implementation of flexible bandwidth to provide multiple mobile communication devices connectivity with respect to a first wireless base station. Such an implementation has nothing to do with fixed wireless access and respective wireless connectivity as recited by the claimed invention. Applicants further note that the combination of references such as Soliman and Grindahl is improper as it would not make sense to combine such techniques via the same wireless channel in such a context. The office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the cited prior art that teach or suggest the claimed invention. None of the cited prior art addresses or acknowledges the technical hurdles of same. More specifically, the cited prior art only addresses technical hurdles of implementing a channel to provide fixed wireless access but not the technical hurdles of also implementing narrowband communications via a narrowband wireless channel associated with the channel providing fixed wireless access. Merely combining unrelated references does not provide a teaching or suggestion of the claimed invention.  Accordingly, Applicants respectfully submit that the combination of Soliman’s use of a normal bandwidth channel and a flexible bandwidth channel to communicate with a mobile device in view of Marupaduga’s communication from a base station with multiple mobile communication devices and in further view of Grindahl’s implementation of conventional fixed wireless connectivity between a first wireless access point and customer premises equipment to provide customer premises equipment wireless connectivity does not teach or suggest receiving allocation of a first wireless channel; via the first wireless channel, establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment; and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment in a manner as recited by the claimed invention. As mentioned, For at least these reasons, Applicants respectfully request allowance of claim 1. By virtue of dependency with respect to claim 1, Applicants respectfully request allowance of corresponding dependent claims 2-10 and 27-43. For applicable reasons, Applicants submit that claim 13 and corresponding dependent claims 14-24 are allowable as well  (See Pages 17-22 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner believes that the combination of Soliman in view of Marupaduga and further in view of Grindahl together as a whole as would have been obvious to one of ordinary skill in the art would read on the appellant’s claimed invention.

To begin with, the appellant’s arguments appears to be arguing that the 
combination of Soliman in view of Marupaduga and further in view of Grindahl fails to teach the claimed invention because each of the cited prior art fails to explicitly disclose all of the claimed limitations of the claimed invention.  Specifically, the appellant argues that Soliman and Marupaduga fails to disclose the invention being utilized in the context of a “fixed wireless access system” and argues that Grindahl merely discloses “a fixed wireless access point” without disclosing the other limitations such as the use of the “narrowband wireless channel”.  

However, appellant’s arguments are more appropriate for an anticipatory type rejection that requires each and every element of the claim limitation to be present within a single embodiment of a single reference, while the current rejection is an obviousness type rejection which does not require that each and every element of the claim limitation to be present in a  single reference in order for a combination to be made obvious such as for example MPEP 2143, Section A, Subsection Example 2 as indicated above and as is further indicated in the guidelines for obviousness and examples provided set forth in MPEP 2141 and MPEP 2143.

In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

In this instance, the examiner believes that the appellant’s claimed invention is an obvious predictable variation of the invention of Soliman when modified by the teachings of the cited art by utilizing the guidelines for obviousness as set forth in the MPEP.  

Specifically, the invention of Soliman is very similar to that of the claimed invention.  For example both the invention of Soliman and the claimed invention discloses a first wireless channel establishing connectivity between a wireless base station and a customer premises equipment in a network environment and that said invention can be utilized in a number of radio technology and furthermore, both the invention of Soliman and the claimed invention discloses a narrowband wireless channel associated with the first wireless channel supporting narrowband communications between the wireless base station and a mobile communication device. 

The only difference between the invention of Soliman and that of the claimed invention is that while Soliman discloses the existence of the first wireless channel, there is no explicit disclosure that said first wireless channel was allocated or that said first wireless channel utilizes a radio technology directed towards a fixed 
wireless access system.

However, although the claimed invention includes additional limitations that are not explicitly disclosed in Soliman, said additional limitations are features that are well known in the art to be implemented for their well known necessity and for their various advantages and can be obviously implemented within the invention of Soliman.  

Since, Soliman already provides a comparable element and structure, a modification would only utilize a simple substitution and addition of the particular element taught by the cited art while still maintaining the elements particular functionality within the invention of Soliman and are therefore rendered obvious when combined with the disclosure of the cited art and these aspects will be apparent in the following explanation provided below.

The examiner directs the appellant to the highlighted portions of Soliman, Fig. 3 & Fig. 11 & [0006], [0057], [0061], [0063], [0066], [0074], [0081], [0098], [0112] & [0119] seen below:

[0112] Base station 105-c may also communicate with other base stations 105, such as base station 105-m and base station 105-n. Each of the base stations 105 may communicate with mobile device 115-d using different wireless communications technologies, such as different Radio Access Technologies. In some cases, base station 105-c may communicate with other base stations such as 105-m and/or 105-n utilizing base station communication module 1105. In some embodiments, base station communication module 1105 may provide an X2 interface within an LTE wireless communication technology to provide communication between some of the base stations 105. In some embodiments, base station 105-b may communicate with other base stations through controller 120-a and/or network 130-a.
[0006] Some embodiments may include determining a flexible bandwidth channel at a base station. The base station may transmit on a normal bandwidth channel and the flexible bandwidth channel simultaneously. The base station may also transmit adaptation information to a mobile device to inform the mobile device of how to adapt its chip rate to receive flexible bandwidth waveforms over the flexible bandwidth channel.


[0119] In some embodiments, the transceiver module 1150 in conjunction with antennas 1145 along with other possible components of base station 105-c may transmit information regarding flexible waveforms and/or scaling factors from the base station 105-c to the mobile device 115-d, to other base stations 105-m/105-n, or core network 130-a. In some embodiments, the transceiver module 1150 in conjunction with antennas 1145, along with other possible components of base station 105-c, may transmit information to the mobile device 115-d, to other base stations 105-m/105-n, or core network 130-a, such as flexible waveforms and/or scaling factors, such that these devices or systems may utilize flexible waveforms.



[0061] The base stations 105 may wirelessly communicate with the mobile devices 115 via a base station antenna. The base stations 105 may be configured to communicate with the mobile devices 115 under the control of the controller 120 via multiple carriers. Each of the base station 105 sites can provide communication coverage for a respective geographic area. In some embodiments, base stations 105 may be referred to as a NodeB, eNodeB, Home NodeB, and/or Home eNodeB. The coverage area for each base station 105 here is identified as 110-a, 110-b, or 110-c. The coverage area for a base station may be divided into sectors (not shown, but making up only a portion of the coverage area). The system 100 may include base stations 105 of different types (e.g., macro, micro, femto, and/or pico base stations). As used herein, the term "cell" may refer to 1) a sector, or 2) a site (e.g., a base station 105). Thus, the term "macrocell" may refer to 1) a macrocell sector, 2) a macrocell base station (e.g., macrocell base station 105), and/or 3) a macrocell controller. Thus, the term "femtocell" may refer to 1) a femtocell sector, or 2) a femtocell base station (e.g., femtocell access point).

[0063] By way of example, the femtocell base station 105 may be implemented as a Home NodeB ("HNB") or Home eNodeB (HeNB), and located in a user premises, such as a residence, an office building, etc. A macrocell base station may be implemented by a NodeB or eNodeB in some embodiments.
[0098] In some embodiments, device 900 may be configured as part of a base station configured to communicate with another device 900 that is part of the mobile device, where the two devices 900 communicate over a flexible bandwidth.

[0081] By reducing the chip rate compared to the normal waveform chip rate, one can produce a reduced bandwidth waveform. Using the narrowband or flexible bandwidth improves overall spectral efficiency by allowing the operator to utilize currently un-used portions of the licensed spectrum, for example. In contrast, some embodiments may increase the chip rate compared to the normal waveform chip rate, thus producing an expanded bandwidth waveform.

[0066] As mentioned above, flexible subsystems may be utilized to generate flexible waveforms that occupy less bandwidth than a normal waveform. For example, at a band edge, there may not be enough available spectrum to place a normal waveform. For a flexible subsystem, as time gets dilated, the frequency occupied by a waveform goes down, thus making it possible to fit a flexible waveform into spectrum that may not be broad enough to fit a normal waveform. In some embodiments, flexible subsystems may also be utilized to generate additional PN offsets in order to provide additional base station identifiers. Scaling information may be utilized to perform measurements on the other subsystem, perform handoffs to the other subsystem, perform reselection, align, etc. FIG. 2A shows an example of a wireless communications system 200-a, which may be an example of system 100 of FIG. 1, with a base station 105-a and a mobile device 115-a, where a flexible waveform 210-a fits into a portion of spectrum not broad enough to fit a normal waveform, such as normal waveforms 215-a and/or 215-b. These waveforms may be part of one or more transmissions 125 as shown in FIG. 1, for example. FIG. 2B shows an example of a wireless communications system 200-b, which may be an example of system 100 of FIG. 1, with a base station 105-b and mobile device 115-b, where a flexible waveform 210-b that may fit into a portion of spectrum near an edge of a band, which may be a guard band, where a normal waveform such as waveform 215-c may not fit. These waveforms may be part of one or more transmissions 125 as shown in FIG. 1, for example.

[0074] FIG. 3 shows an example of where flexible bandwidth in accordance with various embodiments may be utilized. FIG. 3 depicts the 800 MHz spectrum (ref num. 300) in the US. There are empty portions of spectrum where flexible bandwidth cdma2000 could be utilized, including portions from mobile transmit band 310 and the base transmit band 320. Different possible scenarios could be implemented including, but not limited to, the following possible scenarios. For a CDMA cellular operator, the following channels utilizing flexible bandwidth could be utilized: 1/4 (possibly 1/2) channel at channel #314 in sub-band A; 1/4 (possibly 1/2) channel at channel #353 in sub-band B; 1/2 channel at channel #586 in sub-band A'; 1/4 channel at channel #701 in sub-band A'; 1/4 channel at channel #732 in sub-band B'; and/or 1/4 channel at channel #784 in sub-band B'. This example shows a total of 5 additional channels, each 1/4 wide and 1/2 channel or aggressively 3 channels 1/4 wide and 3 channels 1/2 wide. For a CDMA PCS operator, the following channels utilizing flexible bandwidth could be utilized: 1/4 channel at channel #9 in sub-band A; 1/4 channel at channel #291 in sub-band A 1/4 channel at channel #309 in sub-band D; 1/4 channel at channel #391 in sub-band D; and/or repeat for sub-bands B, E, F and C. This may result in a total of 12 additional channels each 1/4 wide. Other channels utilized could be used in other embodiments.


[0057] Techniques described herein may be used for various wireless communications systems such as CDMA, TDMA, FDMA, OFDMA, SC-FDMA, and other systems. The terms "system" and "network" are often used interchangeably. A CDMA system may implement a radio technology such as CDMA2000, Universal Terrestrial Radio Access (UTRA), etc. CDMA2000 may cover IS-2000, IS-95, IS-856 standards, and successor standards. IS-2000 Releases 0 and A are commonly referred to as CDMA2000 1X, 1X, etc. IS-856 (TIA-856) is commonly referred to as CDMA2000 1xEV-DO, High Rate Packet Data (HRPD), etc. UTRA includes Wideband CDMA (WCDMA) and other variants of CDMA. A TDMA system may implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system may implement a radio technology such as Ultra Mobile Broadband (UMB), Evolved UTRA (E-UTRA), IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Flash-OFDM, etc. UTRA and E-UTRA are part of Universal Mobile Telecommunication System (UMTS). 3GPP Long Term Evolution (LTE) and LTE-Advanced (LTE-A) are new releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, and GSM are described in documents from an organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2). The techniques described herein may be used for the systems and radio technologies mentioned above as well as other systems and radio technologies.

    PNG
    media_image5.png
    881
    856
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    753
    1320
    media_image6.png
    Greyscale


As can be seen from the highlighted portions of Soliman seen above, Soliman, Fig. 11 & [0112] discloses a wireless base station communicates (i.e. reads on “wireless base station”) with other base stations (i.e. reads on a “customer premises equipment”) and a mobile device and Soliman, [0006] discloses the base station communicates using a normal bandwidth channel (i.e. reads on “first wireless channel”) and a flexible bandwidth channel and Soliman, [0119] discloses that the base station sends information (i.e. reads on establishing access connectivity) to the mobile device and other base stations such that these devices may utilizes the flexible waveforms and Soliman, [0061] discloses that the base stations include home nodeb including base stations of different types such as a femto base station and Soliman, [0063] discloses that the femtocell base stations may be implemented as a home nodeb located in a user premises (i.e. reads on a “customer premises equipment”) such as a residence which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the home nodeb is a customer premises equipment as it is located within the premises and that the home nodeb has access connectivity with the wireless base station as the communication takes place between the home nodeb and wireless base station via the normal bandwidth channel and which therefore reads on appellant’s claimed “A method comprising: 


Soliman, [0098] also discloses the base station (i.e. reads on “wireless base 
station”) communicates with the mobile device (i.e. reads on “mobile device”) using a flexible bandwidth channel (i.e. reads on “narrowband wireless channel”) and Soliman, [0081] discloses using the narrowband (i.e. reads on “narrowband wireless channel”) or flexible bandwidth improves overall spectral efficiency by allowing the operator to utilize currently un-used portions of the licensed spectrum and Soliman, [0066] discloses that flexible subsystems may be utilized to generate flexible waveforms that occupy less bandwidth (i.e. reads on “narrowband wireless channel”) than a normal waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band and Soliman, Fig. 3 & [0074] discloses that there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band  and the following channels utilizing flexible bandwidth could be ¼ channel at channel #314 in sub-band A (i.e. reads on “narrowband wireless channel associated with the first wireless channel”) which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the wireless base station communicates with the mobile device utilizing a flexible bandwidth channel that is a narrowband channel that is implemented within a normal bandwidth channel and which therefore reads on appellant’s argued limitations of “and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment”.


While Soliman, [0006] discloses the base station communicates using a normal bandwidth channel and a flexible bandwidth channel, Soliman fails to explicitly disclose that an allocation for said normal bandwidth channel was received and therefore fails to disclose “receiving allocation of a first wireless channel;”.  

However, one of ordinary skill in the art would clearly recognize and find obvious that the existence of the normal bandwidth channel requires an allocation step of said channel to be present as said allocation step is a necessary step in establishing any channel, connection or service which is a widely utilized and commonly known technique in the art and which is also disclosed by the teachings of Marupaduga, Fig. 2 & Column 2, Lines 2-7 & Lines 27-37 seen below:

    PNG
    media_image7.png
    784
    1149
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    940
    718
    media_image8.png
    Greyscale


As can be seen from the highlighted portions of Marupaduga seen above, Marupaduga, Column 2, Lines 2-7 discloses wireless service provider could acquire a license for radio frequency spectrum and configure base stations (i.e. reads on the base stations receives the allocation) to provide service on carriers (i.e. reads on wireless channel) of such bandwidths within the licensed spectrum (i.e. reads on the allocation of the wireless channel) and Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier which clearly indicates to one of ordinary skill in the art to recognize and find obvious that a configuration or allocation step of said carrier or channel is performed and which therefore reads on the appellant’s claimed limitations of “receiving allocation of a first wireless channel;”.

A comparison of the teachings of the cited art seen above clearly shows that both Soliman and Marupaduga discloses a base station utilizing both a normal wider bandwidth channel and a narrowband channel to communicate and Marupaduga also discloses having the additional step of allocating or configuring the base station to utilize the normal channel prior to use, then one of ordinary skill in the art would clearly recognize and find obvious that the invention of Soliman can be modified to include an allocation step that is necessary for the base station to utilize a given channel as taught by Marupaduga, Column 2, Lines 2-7 and the modification would only involve a simple substitution of the elements and process to include an allocating step that would yield the predictable result of the system of Soliman utilizing both a normal channel and a narrowband channel to communicate.

Furthermore, while Soliman, [0112] & [0063] discloses a wireless base station communicating with a customer premises equipment and Soliman, [0057] discloses that the invention may be used for other systems and radio technology and Soliman, [0081] discloses using the narrowband or flexible bandwidth improves overall spectral efficiency by allowing the operator to utilize currently un-used portions of the licensed spectrum, Soliman fails to explicitly disclose that said other systems and radio technology and licensed spectrum includes a “fixed access system” and therefore fails to disclose “establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment;”.  

However, one of ordinary skill in the art would recognize and find obvious that the other system and radio technologies disclosed as being utilized for the invention of Soliman to be implemented during communication between the wireless base station and customer premises equipment may potentially include a fixed wireless access technology as said fixed wireless access technology is still a type of radio technology and the communication between the wireless base station and customer premises equipment is well known in the art as is disclosed by the teachings of Grindahl, Fig. 2 & [0014] & [0078] seen below:
[0078] In view of the above, it can be seen that fixed wireless access system 10 of the present invention is able to provide multichannel multipoint distribution service (MMDS) operators maximum throughput and user capacity per spectrum allocated with easy network deployment on both the base station and customer sides. More specifically, system 10 can support a higher effective throughput, which is defined as customer density times data throughput rate per customer, than other existing wireless systems. With respect to the customer side, CPE unit 14 is completely user-installable by use of a simple Ethernet connector and requires no registration with the FCC. Further, the cellularized and sectorized structure of the base station unit 18 design allows for complete frequency re-use of the allocated channel set which enables ease of network planning, and the ability to vary cell sizes consistent with the density of subscribers, i.e., high customer density is preferably addressed with a plurality of adjacent smaller cells 32 as opposed to a single larger cell.
 

[0014] The needs described above are in large measure met by a fixed OFDM wireless MAN system of the present invention. The fixed wireless access system generally comprises a consumer premise equipment (CPE) unit that is connected via an Ethernet interface to a small office/home office personal computer or local area network, and a base station unit that is connected via an Ethernet interface to a network. The CPE unit is located in a premise for the home or small office, has an antenna that is deployed internally within that premise and is easily user-installed. The base station unit is preferably tower-mounted within a 1-5 mile range of the CPE unit. The CPE unit preferably incorporates an internal, integrated data transceiver/switch that allows it to receive a digital signal from a computer or network, transform that signal to an analog format, and transmit the analog signal via radio frequency technology, preferably operating in the 2.5-2.686 GHz range, to a base station unit. The base station unit preferably incorporates an integrated data transceiver/switch. Upon receiving the signal, the base station unit transforms the analog signal back to a digital signal and passes that signal through the Ethernet connection to the personal computer, LAN, and/or network. Orthogonal frequency division multiplexing is used in the uplink and downlink transmissions between CPE units and base station units.


    PNG
    media_image9.png
    728
    681
    media_image9.png
    Greyscale



As can be seen from the highlighted portions of Grindahl seen above, Grindahl, [0078] discloses it can be seen that the fixed wireless access system (i.e. reads on “fixed wireless access system”) of the present invention is able to provide multichannel multipoint distribution service maximum throughput and user capacity per spectrum allocated with easy network deployment on both the base station and customer sides and Grindahl, Fig. 2 & [0014] discloses the fixed wireless access system generally comprises a consumer premise equipment CPE unit (i.e. reads on “customer premises equipment”) that is connected via an Ethernet interface to a small office / home office personal computer or local area network and a base station unit (i.e. reads on “wireless base station”) that is connected via an Ethernet interface to a network and the CPE unit transmit the analog signal via radio frequency technology, preferably operating in the 2.5-2.686 GHz range, to a base station unit and Orthogonal frequency division multiplexing is used in the uplink and downlink transmissions between CPE units and base station units which indicates to one of ordinary skill in the art to recognize and find obvious that a base station communicates with a CPE utilizing a fixed wireless access system which therefore reads on “establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment;”.

A comparison of the teachings of the cited art seen above clearly shows that both Soliman and Grindahl discloses a base station communicating with a customer premises equipment utilizing a wireless technology and Grindahl also discloses having said wireless technology to be a fixed wireless access technology, then one of ordinary skill in the art would clearly recognize and find obvious that the invention of Soliman can be modified to utilize a fixed wireless access technology, as there are various advantages to utilizing said technology as disclosed in Grindahl, [0078] and the modification would only involve a simple substitution of the elements and process to have the wireless technology be a fixed wireless access technology that would yield the predictable result of the system of Soliman having the base station communicating with 
the customer premises equipment utilizing a wireless technology.

Therefore, based on the explanations provided above, one of ordinary skill in the art would recognize and find obvious that the combination of Soliman in view of Marupaduga and further in view of Grindahl together as a whole is rendered obvious as reading on the appellant’s claimed invention.

In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning and that “the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the cited prior art that teach or suggest the claimed invention”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant 's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  And as already explained above, the MPEP guidelines specifically discloses that there is no requirement that an express written motivation to combine must appear in the prior art references before a finding of obviousness.  (See MPEP 2145 Section: X, Subsection A).


In response to appellant's argument that “None of the cited prior art addresses or acknowledges the technical hurdles of same. More specifically, the cited prior art only addresses technical hurdles of implementing a channel to provide fixed wireless access but not the technical hurdles of also implementing narrowband communications via a narrowband wireless channel associated with the channel providing fixed wireless access”, the fact that appellant  has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references and that “Merely combining unrelated references does not provide a teaching or suggestion of the claimed invention.”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   And as already explained above, the MPEP guidelines specifically discloses that there a number of means for determining obviousness and the examiner directs the appellant to See MPEP 2141 and MPEP 2143.

Furthermore, throughout the course of the appellant’s appeal brief, the 
examiner notes that the appellant continually argues the same argument of the combination of the cited prior art failing to disclose the claimed invention because the cited prior art does not disclose the entirety of said limitations in the context of “a fixed wireless system” and also continually argues the same argument that “the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention”.  

However, as the examiner has already addressed said arguments by providing the various MPEP citations, highlighted portions of the citations of the cited art and the corresponding detailed explained provided above (i.e. the examiner clearly explained that the MPEP guidelines for obviousness does not require a cited art to disclose the limitations in the context of a “fixed wireless system” when said “fixed wireless system” has already been disclosed by another cited art and the examiner has also clearly explained how a combination of cited reference is not hindsight reasoning), the examiner would only provide a shortened response of said similar arguments and directs the appellant to said detailed explanation above in response for said similar arguments that have already been addressed and which are again argued in the subsequent claims seen below in order to prevent a continuous reiteration of the same MPEP citations and detailed explanation.
  
Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 2 and does not teach or suggest “wherein the first wireless channel supports time-division duplex wireless communications; and wherein the narrowband wireless channel associated with the first wireless channel supports frequency-division duplex wireless communications”… There is especially no indication that the combination of art supports a first wireless channel supporting time-division duplex wireless communications and wherein the narrowband wireless channel associated with the first wireless channel supports frequency division duplex wireless communications and accordingly applicant submit that the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 23-24 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of the teachings of Soliman and Marupaduga as a whole would read on the appellant’s argued limitations.  

Specifically, as can be seen on the corresponding text of Marupaduga shown on page 23 of the appellant’s appeal brief, Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and the base station could provide service on an FDD carrier that defines separate downlink and uplink frequency changes and/or on a TDD carrier that defines a frequency range time division multiplexed between downlink and uplink use and Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD (i.e. reads on frequency division duplex) or time division duplex TDD (i.e. reads on time division duplex) and Marupaduga, Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the narrowband carrier or the normal widerband host carrier can be configured as either a frequency division duplex FDD or time division duplex TDD or any manner of combination of both FDD and TDD such as having the normal widerband host carrier supporting TDD and the narrowband channel in-band carrier or guard-band carrier supporting FDD and as such reads on appellant’s argued limitations as is evident in the highlighted portions of Marupaduga, Fig. 2 as well as the resulting modification to the invention of Soliman, Fig. 3 seen below: 

    PNG
    media_image10.png
    784
    1149
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    795
    1137
    media_image11.png
    Greyscale


In addition, the examiner would like to note that the appellant’s arguments directed towards hindsight reasoning are similar arguments that have already been addressed by the examiner in a detailed explanation provided above wherein the examiner has already explained that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found in the knowledge generally available to one of ordinary skill in the art as there is no requirement that an express written motivation to combine must appear in the prior art references before a finding of obviousness and as such the examiner directs the appellant to the detailed explanation provided above.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 3 and does not teach or suggest “establishing the narrowband wireless channel in a guard band associated with and adjacent the first wireless channel” …  there is no indication of a narrowband wireless channel as in the claimed invention especially not one in which the narrowband channel is established in a guard band associated with and adjacent the first wireless channel supporting fixed wireless access … and accordingly applicant submit that the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 25-26 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl together as a whole would read on the appellant’s argued limitations.  

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references as is evident in the detailed explanation provided above and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman, Fig. 3 & [0066] discloses a flexible waveform (i.e. reads on narrowband wireless channel) that may fit into a portion of spectrum near an edge of a band which may be a guard band (i.e. reads on guard band) and Soliman Fig. 3 clearly shows that the flexible waveform band channels is adjacent to the different band channels and Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier (i.e. reads on narrowband wireless channel) configured fully within one of the host carrier’s guard bands (i.e. reads on guard band) and Marupaduga, Fig. 2 clearly shows that the guard band is adjacent to a host carrier which clearly reads on the appellant’s argued limitations as is evident in the highlighted portions of Marupaduga, Fig. 2 as well as the resulting modification to the invention of Soliman, Fig. 3 seen below: 

    PNG
    media_image12.png
    670
    980
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    877
    1150
    media_image13.png
    Greyscale

In addition, the examiner would like to note that the appellant’s arguments directed towards hindsight reasoning are similar arguments that have already been addressed by the examiner in a detailed explanation provided above wherein the examiner has already explained that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found in the knowledge generally available to one of ordinary skill in the art as there is no requirement that an express written motivation to combine must appear in the prior art references before a finding of obviousness and as such the examiner directs the appellant to the detailed explanation provided above.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 4 and does not teach or suggest “wherein the narrowband wireless channel is a first narrowband wireless channel associated with the first wireless channel, the method further comprising: establishing the first narrowband wireless channel in a first guard band associated with the first wireless channel and establishing a second narrowband wireless channel in a second guard band associated with the first wireless channel, a combination of the first narrowband wireless channel and the second narrowband wireless channel supporting full duplex communications” … there is no indication of implementing full duplex communications via multiple narrowband channels in a wireless channel supporting fixed wireless access … and accordingly applicant submit that the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 27-28 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl together as a whole would read 
on the appellant’s argued limitations.  

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman, Fig. 3 & [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band and Soliman, Fig. 3 & [0074] discloses ½ channel at channel#586 in sub-band A’ (i.e. reads on first narrowband wireless channel in a first guard band associated with the first wireless channel); ¼ channel at channel #701 in sub-band A’ (i.e. reads on second narrowband wireless channel in a second guard band associated with the first wireless channel) and Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands and Fig. 2 shows the host carrier bandwidth 32 includes a guard band 34 before (i.e. reads on first narrowband wireless channel in a first guard band associated with the first wireless channel) and after the host-carrier occupied bandwidth 32 (i.e. reads on second narrowband wireless channel in a second guard band associated with the first wireless channel) and Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and the base station could provide service on an FDD carrier that defines separate downlink and uplink (i.e. reads on a combination of the first narrowband wireless channel and the second narrowband wireless channel supporting full duplex communications) frequency changes and/or on a TDD carrier that defines a frequency range time division multiplexed between downlink and uplink use which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the first narrowband carrier in the guardband before the host-carrier occupied bandwidth 32 can be configured as a separate downlink FDD carrier and the second narrowband carrier in the guardband after the host-carrier occupied bandwidth 32 can be configured as a separate uplink FDD carrier and as such reads on appellant’s argued limitations as is evident in the highlighted portions of Marupaduga, Fig. 2 as well as the resulting modification to the invention of Soliman, Fig. 3 seen below: 
 

    PNG
    media_image14.png
    784
    1149
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    788
    1256
    media_image15.png
    Greyscale

In addition, the examiner would like to note that the appellant’s arguments directed towards hindsight reasoning are similar arguments that have already been addressed by the examiner in a detailed explanation provided above wherein the examiner has already explained that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found in the knowledge generally available to one of ordinary skill in the art as there is no requirement that an express written motivation to combine must appear in the prior art references before a finding of obviousness and as such the examiner directs the appellant to the detailed explanation provided above.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claims 36-37 and does not teach or suggest “wherein the narrowband wireless channel is a first narrowband wireless channel, the first narrowband wireless channel being a first less than all portion of the first wireless channel, the method further comprising: receiving allocation of a second wireless channel; partitioning the second wireless channel to include a second narrowband wireless channel, the second narrowband wireless channel being a first less than all portion of the second wireless channel and wherein a guard band resides between the first narrowband channel and the second narrowband wireless channel” … there is no indication that any of the cited prior art supports implementation of a first allocated wireless channel including a first narrowband wireless channel and partitioning a second wireless channel to include a second narrowband wireless channel, the second narrowband wireless channel being a first less-than all portion of the second wireless channel in which a guard band resides between the first narrowband wireless channel and the second narrowband wireless channel as in claims 36 and 37.  Applicants note again that the first wireless channel is established to support fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment … and accordingly applicant submit that the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 29-33 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl together as a whole would read on the appellant’s argued limitations.  

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel (i.e. reads on first narrowband wireless channel being a first less than all portion) at channel 314 in sub-band A (i.e. reads on first wireless channel), ¼ channel (i.e. reads on second narrowband wireless channel being a first less than all portion)at channel #353 in sub-band B (i.e. reads on second wireless channel), etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other with unused portions at the edge of each sub-band A and sub-band B in between each flexible bandwidth of A and flexible bandwidth of B and Soliman, Fig. 2A & [0066] discloses a flexible waveform 210-a first into a portion of spectrum not broad enough to fit a normal waveform such as normal waveforms 215-a and/or 215-b and these waveforms may be part of one or more transmissions and the flexible waveform may fit into a portion of spectrum near an edge of a band which may be a guard band (i.e. indicates that the guard band is located at the edge of the band) where a normal waveform may not fit and Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34 which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the first narrowband carrier may be located in a portion of one band A while a second narrowband carrier may be located in a portion of another band B with a guard band residing in between and as such read on appellant’s argued limitations as is evident in the highlighted portions of Marupaduga, Fig. 2 as well as the resulting modification to the invention of Soliman, Fig. 3 seen below: 

    PNG
    media_image16.png
    707
    924
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    869
    1232
    media_image17.png
    Greyscale

In addition, the examiner would like to note that the appellant’s arguments directed towards hindsight reasoning are similar arguments that have already been addressed by the examiner in a detailed explanation provided above wherein the examiner has already explained that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found in the knowledge generally available to one of ordinary skill in the art as there is no requirement that an express written motivation to combine must appear in the prior art references before a finding of obviousness and as such the examiner directs the appellant to the detailed explanation provided above.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claims 36 and 38 and does not teach or suggest “a first narrowband wireless channel and second narrowband wireless channel separated by a guard band and that reside between a second less than all portion of the first wireless channel and second less than all portion of the second wireless channel” … there is no indication of a combination of a first narrowband wireless channel and second narrowband wireless channel separated by a guard band and that reside between a second less than all portion of the first wireless channel and second less than all portion of the second wireless channel, especially not in a context in which the first narrowband channel supports connectivity between a wireless base station and the first wireless channel supports fixed wireless access supporting connectivity between wireless base station and the first customer premises equipment … (See Pages 34-38 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl together as a whole would read on the appellant’s argued limitations.  

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel (i.e. reads on first narrowband wireless channel being a first less than all portion) at channel 314 in sub-band A (i.e. reads on first wireless channel), ¼ channel (i.e. reads on second narrowband wireless channel being a first less than all portion)at channel #353 in sub-band B (i.e. reads on second wireless channel), etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other with unused portions at the edge of each sub-band A and sub-band B in between each flexible bandwidth of A and flexible bandwidth of B and the combination of each flexible bandwidths are in between the remaining less than all portions of A and remaining less than all portions of B (i.e. reads on a first narrowband wireless channel and second narrowband wireless channel separated by a guard band and that reside between a second less than all portion of the first wireless channel and second less than all portion of the second wireless channel) and Soliman, Fig. 2A & [0066] discloses a flexible waveform 210-a first into a portion of spectrum not broad enough to fit a normal waveform such as normal waveforms 215-a and/or 215-b and these waveforms may be part of one or more transmissions and the flexible waveform may fit into a portion of spectrum near an edge of a band which may be a guard band (i.e. indicates that the guard band is located at the edge of the band) where a normal waveform may not fit and Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34 which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the first narrowband carrier may be located in a portion of one band A while a second narrowband carrier may be located in a portion of another band B with a guard band residing in between and both first narrowband carrier and second narrowband carrier may be located in between the remaining portions of band A and remaining portions of band B and as such read on appellant’s argued limitations as is evident in the highlighted portions of Marupaduga, Fig. 2 as well as the resulting modification to the invention of Soliman, Fig. 3 seen below: 

    PNG
    media_image16.png
    707
    924
    media_image16.png
    Greyscale


    PNG
    media_image18.png
    881
    1220
    media_image18.png
    Greyscale


Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 13 … As is known in the art, fixed wireless access provides connectivity between two fixed locations with a wireless link. In contrast to merely providing fixed wireless connectivity between two fixed locations such as between a wireless base station and customer first customer premises equipment, the claimed invention recites additional use of a corresponding narrowband wireless channel, associated with the first wireless channel supporting fixed wireless access, to support narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment. None of the cited prior art teaches or suggests this type of wireless system implementation. For example, as previously discussed, Grindahl merely indicates to implement a fixed wireless access point. This is nothing more than what is already known in the art. Marupaduga recites implementation of flexible bandwidth to provide multiple mobile communication devices connectivity with respect to a first wireless base station. Such an implementation has nothing to do with fixed wireless access and respective wireless connectivity as recited by the claimed invention. Applicants further note that the combination of references such as Soliman and Grindahl is improper as it would not make sense to combine such techniques via the same wireless channel in such a context. The office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the cited prior art that teach or suggest the claimed invention. None of the cited prior art addresses or acknowledges the technical hurdles of same. More specifically, the cited prior art only addresses technical hurdles of implementing a channel to provide fixed wireless access but not the technical hurdles of also implementing narrowband communications via a narrowband wireless channel associated with the channel providing fixed wireless access. Merely combining unrelated references does not provide a teaching or suggestion of the claimed invention. Accordingly, Applicants respectfully submit that the combination of Soliman’s use of a normal bandwidth channel and a flexible bandwidth channel to communicate with a mobile device in view of Marupaduga’s communication from a base station with multiple mobile communication devices and in further view of Grindahl’s implementation of conventional fixed wireless connectivity between a first wireless access point and customer premises equipment to provide customer premises equipment wireless connectivity does not teach or suggest receiving allocation of a first wireless channel; via the first wireless channel, establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment; and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment in a manner as recited by the claimed invention. For at least these reasons, Applicants respectfully request allowance of claim 13. By virtue of dependency with respect to claim 13, Applicants respectfully request allowance of corresponding dependent claims 14-24 (See Pages 39-44 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 13 are similar to those argued for claim 1 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 1 for the similar arguments presented for claim 13.



Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 14 and does not teach or suggest “wherein the first wireless channel supports time-division duplex wireless communications; and wherein the narrowband wireless channel associated with the first wireless channel supports frequency-division duplex wireless communications”… there is especially no indication that the combination of art supports a first wireless channel supporting time-division duplex wireless communications and wherein the narrowband wireless channel associated with the first wireless channel supports frequency division duplex wireless communications and accordingly applicant submit that the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 45-46 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 14 are similar to those argued for claim 2 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 2 for the similar arguments presented for claim 14.



Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 15 and does not teach or suggest  “establishing the narrowband wireless channel in a guard band associated with and adjacent the first wireless channel” …  there is no indication of a narrowband wireless channel as in the claimed invention especially not one in which the narrowband channel is established in a guard band associated with and adjacent the first wireless channel supporting fixed wireless access and accordingly applicant submit that the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 47-48 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 15 are similar to those argued for claim 3 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 3 for the similar arguments presented for claim 15.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga and further in view of Grindahl fails to disclose the limitations of claim 16 and does not teach or suggest “wherein the narrowband wireless channel is a first narrowband wireless channel associated with the first wireless channel, the method further comprising: establishing the first narrowband wireless channel in a first guard band associated with the first wireless channel and establishing a second narrowband wireless channel in a second guard band associated with the first wireless channel, a combination of the first narrowband wireless channel and the second narrowband wireless channel supporting full duplex communications” … there is no indication of implementing full duplex communications via multiple narrowband channels in a wireless channel supporting fixed wireless access … and accordingly applicant submit that the office action uses the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention (See Pages 49-50 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 16 are similar to those argued for claim 4 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 4 for the similar arguments presented for claim 16.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor fails to disclose the limitations of claim 5 and does not teach or suggest “communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of services associated with the fixed wireless access connectivity supported by the first wireless channel” … Tudor does indicate that content is available over a narrowband.  However, contrary to the assertion set forth in the office action, there is no indication of using a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment and use of a narrowband wireless channel associated with a fixed wireless access channel to support supplemental connectivity with a mobile communication device, especially not in which the narrowband wireless channel communicates a message indicating availability of services associated with the fixed wireless access connectivity supported by the first wireless channel … Applicants note that the standard in the art is to dedicate a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment, not implement use of a narrowband wireless channel associated with a fixed wireless access channel … (See Pages 51-53 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.   The combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.   



Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman discloses wireless access between the wireless base station and customer premises equipment and the wireless base station communicating with the mobile device and also discloses that the narrowband wireless channel is supported by the first wireless channel as explained above.   



And while Soliman fails to explicitly disclose the use of a message indicating the availability of services to be utilized to request said services by the mobile device, one of ordinary skill in the art would recognize and find obvious that said feature are very well known and widely utilized in the art for their advantages of providing the user with a means to view the services offered in order to be able to select the service that the user prefers (i.e. a menu providing the user with the ability to select various WiFi connections to connect to or a menu providing the user with the ability to select digital content to read, watch, listen, download or play, etc.) and such features are also taught by the teachings of Tudor, wherein Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content (i.e. reads on the message indicating availability of services) and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction and Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available (i.e. reads on the message indicating availability of services) in narrowband/broadband (i.e. indicates the use of narrowband communication) and this module will allow delivery to the end user and as such the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.
 

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor fails to disclose the limitations of claim 6 and does not teach or suggest “communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of content retrievable over the first wireless channel for playback by the mobile communication device”  … there is no indication of communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of content retrievable over the first wireless channel for playback by the mobile communication device, especially not in which the corresponding first wireless channel also supports fixed wireless access.  Applicants note that the standard in the art is to dedicate a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment, not implement use of a narrowband wireless channel associated with a fixed wireless access channel … (See Pages 54-56 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.   The combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.   



Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman discloses wireless access between the wireless base station and customer premises equipment and the wireless base station communicating with the mobile device and also discloses that the narrowband wireless channel is supported by the first wireless channel as explained above.   



And while Soliman fails to explicitly disclose the use of a message indicating the availability of services to be utilized to request said services by the mobile device, one of ordinary skill in the art would recognize and find obvious that said feature are very well known and widely utilized in the art for their advantages of providing the user with a means to view the services offered in order to be able to select the service that the user prefers (i.e. a menu providing the user with the ability to select various WiFi connections to connect to or a menu providing the user with the ability to select digital content to read, watch, listen, download or play, etc.) and such features are also taught by the teachings of Tudor, wherein Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content (i.e. reads on the message indicating availability of services) and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction (i.e. reads on playback) and Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available (i.e. reads on the message indicating availability of services) in narrowband/broadband (i.e. indicates the use of narrowband communication) and this module will allow delivery to the end user and as such the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.


Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor fails to disclose the limitations of claim 17 and does not teach or suggest “communicate a message over the narrowband wireless channel to the mobile communication device, the narrowband message indicating availability of services associated with the fixed wireless access connectivity supported by the first wireless channel” … Tudor does indicate that content is available over a narrowband.  However, contrary to the assertion set forth in the office action, there is no indication of using a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment and use of a narrowband wireless channel associated with a fixed wireless access channel to support supplemental connectivity with a mobile communication device, especially not in which the narrowband wireless channel communicates a message indicating availability of services associated with the fixed wireless access connectivity supported by the first wireless channel.  Applicants note that the standard in the art is to dedicate a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment, not implement use of a narrowband wireless channel associated with a fixed wireless access channel … (See Pages 57-59 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).




Examiner’s Answer:
The examiner respectfully disagrees.   The examiner notes that appellant’s arguments for claim 17 are similar to those argued for claim 5 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 5 for the similar arguments presented for claim 17.
 
Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor fails to disclose the limitations of claim 18 and does not teach or suggest “communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of content retrievable over the first wireless channel for playback by the mobile communication device”  … there is no indication of communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of content retrievable over the first wireless channel for playback by the mobile communication device, especially not in which the corresponding first wireless channel also supports fixed wireless access.  Applicants note that the standard in the art is to dedicate a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment, not implement use of a narrowband wireless channel associated with a fixed wireless access channel … (See Pages 60-62 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.   The examiner notes that appellant’s arguments for claim 18 are similar to those argued for claim 6 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 6 for the similar arguments presented for claim 18.

 Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor fails to disclose the limitations of claim 41 and does not teach or suggest “in response to communicating the message, receiving a request for retrieval of the content; and communicating the content from the wireless base station over the first wireless channel to the mobile communication device”  … there is no indication of in response to communicating the message, receiving a request for retrieval of the content; and communicating the content from the wireless base station over the first wireless channel to the mobile communication device … Applicants note that the standard in the art is to dedicate a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment, not implement use of a narrowband wireless channel associated with a fixed wireless access channel …(See Pages 63-65 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).


Examiner’s Answer:
The examiner respectfully disagrees.   The combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.   

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant 
to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman discloses wireless access between the wireless base station and customer premises equipment and the wireless base station communicating with the mobile device and also discloses that the narrowband wireless channel is supported by the first wireless channel as explained above.   

And while Soliman fails to explicitly disclose the use of a message indicating the availability of services to be utilized to request said services by the mobile device, one of ordinary skill in the art would recognize and find obvious that said feature are very well known and widely utilized in the art for their advantages of providing the user with a means to view the services offered in order to be able to select the service that the user prefers (i.e. a menu providing the user with the ability to select various WiFi connections to connect to or a menu providing the user with the ability to select digital content to read, watch, listen, download or play, etc.) and such features are also taught by the teachings of Tudor, wherein Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content (i.e. reads on in response to communicating the message, receiving a request for retrieval of the content; and communicating the content) and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction and Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available in narrowband/broadband (i.e. indicates the use of narrowband communication) and this module will allow delivery to the end user and as such the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.
 
Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor fails to disclose the limitations of claim 42 and does not teach or suggest “establishing a supplemental wireless communication link between the wireless base station and the mobile communication device and via the supplemental wireless communication link, communicating the requested content over the first wireless channel to the mobile communication device”.  … thus, the narrowband wireless channel shared by the fixed wireless access and the mobile communication device supports receipt of the request while the established supplemental wireless channel over the same first wireless channel supports distribution of the requested content to the mobile device.  None of the cited prior art teaches or suggest these limitations  … there is no indication of establishing a supplemental wireless communication link between the wireless base station and the mobile communication device and via the supplemental wireless communication link, communicating the requested content over the first wireless channel to the mobile communication device … 
(See Pages 66-68 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).





Examiner’s Answer:
The examiner respectfully disagrees.   The combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.   

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman discloses wireless access between the wireless base station and customer premises equipment and discloses that the narrowband wireless channel is supported by the first wireless channel as explained above and Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible (i.e. reads on supplemental link) and/or normal waveforms.   

And while Soliman fails to explicitly disclose the use of a message indicating the availability of services to be utilized to request said services by the mobile device, one of ordinary skill in the art would recognize and find obvious that said feature are very well known and widely utilized in the art for their advantages of providing the user with a means to view the services offered in order to be able to select the service that the user prefers (i.e. a menu providing the user with the ability to select various WiFi connections to connect to or a menu providing the user with the ability to select digital content to read, watch, listen, download or play, etc.) and such features are also taught by the teachings of Tudor, wherein Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content (i.e. reads on communicating the requested content over the first wireless channel to the mobile communication device) and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction and Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available in narrowband/broadband (i.e. indicates the use of narrowband communication) and this module will allow delivery to the end user and as such the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Tudor together as a whole discloses the appellant’s argued limitations.
 
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “the narrowband wireless channel shared by the fixed wireless access and the mobile communication device supports receipt of the request while the established supplemental wireless channel over the same first wireless channel supports distribution of the requested content to the mobile device”) are not recited in the rejected claim(s) and are therefore moot.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Kang fails to disclose the limitations of claim 9 and does not teach or suggest “adjusting a magnitude of a carrier frequency of the narrowband wireless channel, the narrowband wireless channel adjusted within a guard band associated with the first wireless channel”  … there is no indication of adjusting a magnitude of a carrier frequency of the narrowband wireless channel, especially not in which the narrowband wireless channel is adjusted within a guard band associated with the first wireless channel.  Applicants further note that the standard in the art is to dedicate a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment, not implement use of a narrowband wireless channel associated with a fixed wireless access channel … (See Pages 69-70 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of the teachings of Soliman in view of Marupaduga in view of Grindahl and further in view of Kang together as a whole would read on the appellant’s argued limitations.  

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman and Marupaduga discloses the use of a narrowband carrier within a guard band.

And while Soliman fails to explicitly disclose that adjustments are made to the size of the frequency of the narrowband when allocating within the guard band, one of ordinary skill in the art would recognize and find obvious that any such allocation would require the adjustment to the required size of the narrowband carrier being allocated and such features are also taught by the teachings of Kang, wherein Kang, [0145] discloses a BS may configure a resource pool in a manner that a plurality of narrow band sub pools in size are spaced apart (i.e. reads on adjusting a magnitude of a carrier frequency of the narrowband wireless channel) from each other in a guard band interval on a frequency axis which clearly indicates to one of ordinary skill in the art to recognize and find obvious that configuring the size of a plurality of narrowband pools within the guard band would require adjusting the frequency of said narrowband pool and as such reads on appellant’s argued limitations.
 
Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Kang fails to disclose the limitations of claim 21 and does not teach or suggest “adjust a magnitude of a carrier frequency of the narrowband wireless channel, the narrowband wireless channel adjusted within a guard band associated with the first wireless channel” … there is no indication of adjusting a magnitude of a carrier frequency of the narrowband wireless channel, especially not in which the narrowband wireless channel is adjusted within a guard band associated with the first wireless channel.  Applicants note that the standard in the art is to dedicate a first wireless channel to support fixed wireless access between a wireless base station and customer premises equipment, not implement use of a narrowband wireless channel associated with a fixed wireless access channel … (See Pages 71-72 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 21 are similar to those argued for claim 9 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 9 for the similar arguments presented for claim 21.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Becker fails to disclose the limitations of claim 43 and does not teach or suggest “via the narrowband wireless channel, providing notification of wireless services to a user of the mobile communication device, the wireless base station supporting the wireless services via the first wireless channel, the user of the mobile communication device not yet subscribing to use of the wireless service” … there is no indication of via the narrowband wireless channel, providing notification of wireless services to a user of the mobile communication device, the wireless base station supporting the wireless services via the first wireless channel, the user of the mobile communication device not yet subscribing to use of the wireless service.  The cited prior art would not implement a narrowband wireless channel to provide notification to a mobile communication device because fixed wireless access channels are not shared in the cited prior art … Contrary to the assertion set forth, in the office action, there is no indication that Kang or any other cited reference adjusts a magnitude of a carrier frequency of a narrowband wireless channel, the narrowband channel adjusted within a guard band associated with the first wireless channel … (See Pages 73-76 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Becker together as a whole does disclose the appellant’s argued limitation.  

Appellant’s arguments appears to be arguing similar arguments as already argued above directed towards the combination of the references failing to disclose the argued limitations because said combination of references does not disclose the limitations in the context of a fixed wireless access system.   However, the examiner would like to note that said arguments has already been addressed by the examiner in the detailed explanation above, where the examiner has already explained that the rejection is an obviousness type rejection based on the combination of the teachings of the cited art together as a whole and a cited art does not need to teach limitations that have already been disclosed by another cited art in order for said combination to be rendered obvious and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and as such the examiner directs the appellant to the detailed explanation provided above.

In this instance Grindahl discloses that fixed wireless access between the wireless base station and customer premises equipment and Soliman discloses wireless access between the wireless base station and customer premises equipment and the wireless base station communicating with the mobile device and also discloses that the narrowband wireless channel is supported by the first wireless channel as explained above.  

And while Soliman fails to explicitly disclose the use of a message indicating the availability of services to be utilized to request said services by an unregistered mobile device, one of ordinary skill in the art would recognize and find obvious that said feature are very well known and widely utilized in the art for their advantages of providing the user with a means to view the services offered in order to be able to select the service that the user prefers (i.e. a menu providing the user with the ability to select various WiFi connections to connect to or a menu providing the user with the ability to select digital content to read, watch, listen, download or play, etc.) and such features are also taught by the teachings of Becker, wherein Becker, [0120] discloses the mobile terminals may send service requests (i.e. reads on user of the mobile communication device not yet subscriber to use of the wireless service) for a specific multicast or broadcast service based on service announcement information available at the mobile terminals to their current base station (i.e. reads on providing notification of wireless services to a user of the mobile communication device, the wireless base station supporting the wireless service) thereby notifying the network about their interest in the service and in response to this request message and Becker, [0067] discloses the service announcement for the multicast or broadcast service may be available to the mobile terminal by reception via macro cell of the mobile communication system and Becker, [0023] discloses the service announcements may be obtained by the UE in several ways and may also be possible that service announcements are part of the contents of a MBMS service for example a dedicated announcement channel for other MBMS services and Becker, [0063] discloses the base station receiving the indication of the service not having been started yet may send a notification in their respective service area to indicate that the multicast or broadcast service has not been started yet and this could prevent mobile terminals interested in the multicast or broadcast service to send a service registration and as such the combination of Soliman in view of Marupaduga in view of Grindahl and further in view of Becker together as a whole discloses the appellant’s argued limitations.

In addition, appellant’s arguments towards Kang appears to be a typographical error as Kang was not utilized in the current rejection of claim 43 and as such said arguments are moot.
 
Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich fails to disclose the limitations of claim 11 and does not teach or suggest “does not teach or suggest receiving allocation of a first wireless channel; via the first wireless channel, establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment; and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment, the method further comprising: in response to receiving input indicating that the first wireless channel is no longer available for use, terminating the fixed wireless access connectivity between the wireless base station and the customer premises equipment; in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the fixed wireless access connectivity between the wireless base station and the customer premises equipment; and re- establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device” … The claimed invention recites a novel and non-obvious way of supporting communications in a narrowband wireless channel based upon re-establishing the fixed wireless access connectivity between eh wireless base station and the customer premises equipment via a second wireless channel as well as a corresponding re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device …  (See Pages 77-81 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich together as a whole discloses the appellant’s argued limitations.     

To begin with, the examiner would like to note that the appellant has only provided a generalized conclusion that the combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich fails to discloses the claimed invention without providing specific arguments against each individual references corresponding to specific limitations of the claimed invention as to why the appellant believes said generalized conclusion as a review of the appellant’s arguments shows that the appellant has only indicated a summary of what the various citations of each cited art discloses and only discloses that the claimed invention is a novel and non-obvious way of supporting narrowband wireless channel and as such appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

As the claimed invention was rejected based on an obviousness conclusion of the teachings of the combination of references together as a whole and since there are no specific arguments against the references specified, it is unclear to the examiner as to how said generalized conclusion should be addressed and can only direct the appellant to the previous rejection in the previous office action for a more detailed explanation.

In an effort to advance prosecution, the examiner will attempt to provide a summarized version of what the cited art teaches.

As already indicated in the previous office action and the detailed explanation seen above, Soliman in view of Marupaduga and further in view of Grindahl discloses a combination that has a first wireless channel establishing connectivity between a wireless base station and a customer premises equipment in a network environment and discloses a narrowband wireless channel associated with the first wireless channel supporting narrowband communications between the wireless base station and a mobile communication device wherein the narrowband wireless channel is established in a guard band and wherein the first wireless channel is configured and allocated prior \
to being used and wherein the invention is utilized using a fixed wireless access system.

In addition, while Soliman fails to explicitly disclose a scenario of a termination and re-establishment of the first wireless channel and the narrowband wireless channel, one of ordinary skill in the art would recognize and find obvious that said feature are very well known and widely utilized in the art for their advantages of releasing and terminating a connection when not in use or when a service is interrupted and lost as well as reestablishing connection to regain lost services (i.e. interrupted connection from the loss of power or loss of signal results in a reconnection attempt of a WiFi connection, cellular connection, tv connection, etc. in order to continue receiving the lost and interrupted service) and such features are also taught by the teachings of Ma and Gavrilovich, wherein Ma, [0085]-[0086] discloses when a channel currently allocated to an AP has bad conditions, the AP may inform the BAC which may find a replacement channel for the AP and the BAC may send the channel reassignment to the AP and when a channel currently allocated to the network becomes unavailable as reported (i.e. reads on receiving input indicating that the first wireless channel is no longer available for use) by the sensing toolbox, the BAC may find a replacement channel and the BAC may send the channel re-assignment to the proper AP and discloses the message may include a channel status indication that report of channel failure where a device indicates that a certain channel is down and BA reconfiguration where the BAC sends a message to tell the AP a replacement of old channels by new channels (i.e. reads on receiving assignment of a second wireless channel to be used in lieu of the first wireless channel) and Ma, [0088] discloses the BA reconfiguration message may inform stopping using old channels while new channels are not assigned yet and may inform starting using new channels (i.e. reads on receiving assignment of a second wireless channel to be used in lieu of the first wireless channel) and Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 discloses independent wireless narrowband communication channels should be established through the wireless communication system and it is contemplated that additional or spare channels may be established during call setup to be used as replacement for failed channels (i.e. reads on re-establishing narrowband wireless channel) and the combination of the teachings of Ma and Gavrilovich would result in the first wireless channel and the narrowband channel of the invention of Soliman to include a means of being reestablished when unavailable, interrupted or lost in order to regain and continue to receive service and as such the combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich together as a whole discloses the appellant’s argued limitations.

 Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich fails to disclose the limitations of claim 12 and does not teach or suggest “wherein the narrowband wireless channel is established in a guard band associated with the first wireless channel prior to assignment of the second wireless channel to the wireless base station; and wherein the narrowband wireless channel is re-established in a guard band associated with the second wireless channel subsequent to assignment of the second wireless channel to the wireless base station” … there is no indication of a narrowband wireless channel being re-established in a guard band associated with the second wireless channel subsequent to assignment of the second wireless channel to the base station (See Pages 82-84 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich together as a whole discloses the appellant’s argued limitations.  

Specifically, Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel (i.e. reads on first narrowband) at channel 314 in sub-band A (i.e. reads on first wireless channel), ¼ channel (i.e. reads on second narrowband wireless channel)at channel #353 in sub-band B (i.e. reads on second wireless channel), etc. and wherein Soliman, Fig. 3 & [0066] further discloses a flexible waveform (i.e. reads on narrowband wireless channel) that may fit into a portion of spectrum near an edge of a band which may be a guard band (i.e. reads on guard band) and Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 discloses independent wireless narrowband communication channels should be established through the wireless communication system and it is contemplated that additional or spare channels may be established during call setup to be used as replacement for failed channels (i.e. reads on narrowband wireless channel being reestablished for failed channels) and as such, one of ordinary skill in the art would recognize that a modification of the invention of Soliman to incorporate the teachings of Gavrilovich would result in the flexible narrowband channels within the guard band to be reestablished when lost and which therefore clearly reads on the appellant’s arguments.   

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich fails to disclose the limitations of claim 23 and does not teach or suggest "wherein the communication management hardware is further operative to: in response to receiving input indicating that the first wireless channel is no longer available for use, terminate the fixed wireless access connectivity between the wireless base station and the first customer premises equipment; in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establish the fixed wireless access connectivity between the wireless base station and the first customer premises equipment; and re-establish the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device" … The claimed invention recites a novel and non-obvious way of supporting communications in a narrowband wireless channel based upon re-establishing the fixed wireless access connectivity between eh wireless base station and the customer premises equipment via a second wireless channel as well as a corresponding re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device …  (See Pages 85-89 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 23 are similar to those argued for claim 11 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 11 for the similar arguments presented for claim 23.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich fails to disclose the limitations of claim 24 and does not teach or suggest “wherein the narrowband wireless channel is established in a guard band associated with the first wireless channel prior to assignment of the second wireless channel to the wireless base station; and wherein the narrowband wireless channel is re-established in a guard band associated with the second wireless channel subsequent to assignment of the second wireless channel to the wireless base station” … there is no indication of a narrowband wireless channel being re-established in a guard band associated with the second wireless channel subsequent to assignment of the second wireless channel to the base station (See Pages 90-92 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 24 are similar to those argued for claim 12 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 12 for the similar arguments presented for claim 24.

Appellant’s Arguments:
The appellant argues the combination of Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich fails to disclose the limitations of claim 35 and does not teach or suggest “in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the fixed wireless access connectivity between the wireless base station and the first customer premises equipment; and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device" … The claimed invention recites a novel and non-obvious way of supporting communications in a narrowband wireless channel based upon re-establishing the fixed wireless access connectivity between eh wireless base station and the customer premises equipment via a second wireless channel as well as a corresponding re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device … (See Pages 93-94 of Appellant’s Arguments in the Appeal Brief filed on 04/27/22).

Examiner’s Answer:
The examiner respectfully disagrees.  The examiner notes that appellant’s arguments for claim 35 are similar to those argued for claim 11 above which the examiner has already provided a detailed explanation and response and as such the examiner directs the appellant to the detailed explanation and response for claim 11 for the similar arguments presented for claim 35.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        

Conferees:
/ANTHONY S. ADDY/Supervisory Patent Examiner, Art Unit 2645

/Rafael Pérez-Gutiérrez/
Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                          
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.